an DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 27, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

	On Pg. 12 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Grisco merely disclose discovery of operational characteristics of virtual machines.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to [0126]. Table 704A contains entries related to the configuration of the virtual machines. Meanwhile, the claim requires identifying a second set of configuration and operational parameters of the virtual device. Also, providing a virtual machine manager for operational information of virtual machines. See [0110]. Also, much of the discovery process involves probing devices of the network for configuration items of the devices. See [0094].

	On Pg. 13 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Astigarraga merely discloses types of nodes, not a supervisor device.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to [0045]. The server is a reasonable interpretation of a physical device that is capable of being a supervisor device.

	On Pg. 13 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Zhang merely discloses types of network resources, not executing discovery of a physical device, classifying the physical device as supervisor device based on output during discovery, and identifying configuration and operational parameters of the supervisor device, one or more physical devices managed by the supervisor device, and virtual devices hosted by each of the one or more physical devices.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to Col. 5, ll. 8-22. The server is a reasonable interpretation of a physical device that is capable of being a supervisor device. Also, the discovery is performed at a multi-level scope of the network resources. From the physical devices down to the virtual devices. 

	On Pg. 14 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Grisco merely disclose discovery of operational characteristics of virtual machines.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to [0126]. Table 704A contains entries related to the configuration of the virtual machines. Meanwhile, the claim requires identifying a second set of configuration and operational parameters of the virtual device. Also, providing a virtual machine manager for operational information of virtual machines. See [0110]. Also, much of the discovery process involves probing devices of the network for configuration items of the devices. See [0094].

	On Pg. 15 of Applicant’s Remarks, with regard to claim 1, Applicant argues Grisco, Astigarraga, and Zhang, alone or in combination fail to teach to suggest a unique identifier that relates a first set of configuration and operational parameters for a supervisor device and a second set of configuration and operational parameters for a virtual device hosted by a physical device managed by the supervisor device.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to [0126] of Grisco. Table 704A contains various identifiers of the virtual machine. This should be reasonable to map as a unique identifier of the particular virtual device used to relate information from the first set and the second set. Table 704A also contains entries related to the configuration of the virtual machines. Also, providing a virtual machine manager for operational information of virtual machines. See [0110]. Also, much of the discovery process involves probing devices of the network for configuration items of the devices. See [0094]. The relation to the supervisor device may be found from the top down discovery process of Zhang. The way the claim is being written it is saying that you only need one set to be validated.

	On Pg. 15-16 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Grisco merely disclose discovery of operational characteristics of virtual machines.
	Applicant’s arguments have been considered, but are not persuasive. Examiner points to [0126]. Table 704A contains entries related to the configuration of the virtual machines. Meanwhile, the claim requires identifying a second set of configuration and operational parameters of the virtual device. Also, providing a virtual machine manager for operational information of virtual machines. See [0110]. Also, much of the discovery process involves probing devices of the network for configuration items of the devices. See [0094].

	On Pg. 17 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Sathyanarayana fails to remedy the deficiencies of Grisco, Astigarraga, and Zhang.
	Applicant’s arguments have been considered, but are not persuasive. Grisco teaches discovery of virtual devices. Astigarraga teaches discovery of the supervisor device (e.g. server). Zhang provides a top down discovery process that gathers information from the network resources from the physical devices down to the virtual devices. Sathyanarayana initiates the discovery of an endpoint at run-time or boot-up. Meanwhile, the claim requires two modes of discovery. Astigarraga-Zhang teaches discovery of supervisor device and the underlying physical resources and virtual resources.

	On Pg. 18 of Applicant’s Remarks, with regard to claim 5 and 23, Applicant argues that Shukla fails to remedy the deficiencies of Grisco, Astigarraga, and Zhang.
Applicant’s arguments have been considered, but are not persuasive. Grisco teaches discovery of virtual devices. Astigarraga teaches discovery of the supervisor device (e.g. server). Zhang provides a top down discovery process that gathers information from the network resources from the physical devices down to the virtual devices. Shukla teaches virtual resource discovery signal can be sent from the network device to the host device when the network device is activated. Meanwhile, the claim requires two modes of discovery. Grisco teaches discovery of virtual machines.

On Pg. 22 of Applicant’s Remarks, with regard to 9 and 14, Applicant argues the cited art does not appear to teach replacing a high watermark of resource utilization with an updated measurement.
Applicant’s arguments have been considered, but are not persuasive. Zhu’s monitoring of CPU usage ([0069]) is reasonable to map as resource utilization. Diwakar’s adjusting the thresholds according to usage profiles is reasonable to map as updating a high watermark of resource utilization with an updated measurement. A threshold is reasonable to map as a watermark, or barrier to entry. Moving the threshold higher will allow the measurement to be updated accordingly. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 10, 11, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045), hereafter referred to as “Grisco” in view of 
Astigarraga et al. (US 2017/0195344), hereafter referred to as “Astigarraga”, in further view of Zhang (US 9,742,639), hereafter referred to as “Zhang”.

Regarding claim 1, Grisco discloses:
	A system comprising:
	a computational instance of a remote network management platform that is associated with a managed network, wherein a database is disposed within the computational instance ([0070], “As shown in FIG. 3, remote network management platform 320 includes four customer instances 322, 324, 326, and 328...For example, managed network 300 may be an enterprise customer of remote network management platform 320, and may use customer instances 322, 324, and 326...;” [0073], “In order to support multiple customer instances in an efficient fashion, remote network management platform 320 may implement a plurality of these instances on a single hardware platform. For example, when the aPaaS system is implemented on a server cluster such as server cluster 200, it may operate a virtual machine that dedicates varying amounts of computational, storage, and communication resources to instances...In some examples, each instance may have a dedicated account and one or more dedicated databases on server cluster 200...”);
	one or more processors configured to:
		execute discovery of a particular virtual device of the virtual devices, wherein executing discovery of the particular virtual device involves: (i) executing a second general discovery pattern, (ii) based on output of commands invoked on the particular virtual device by the second general discovery pattern, identifying a second set of configuration and operational parameters of the particular virtual device, and (iii) storing, in the database, the second set of configuration and operational parameters, wherein a unique identifier of the particular virtual device is used to relate information from the first set and the second set in the database (Fig. 5B – 522 to 528; [0094], “In general, discovery may proceed in four logical phases: scanning, classification, identification, and exploration. Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500. Thus, each phase can result in more configuration items being discovered and stored in CMDB 500;” [0126], “Table 704 stores data generally related to individual virtual machines...As an example, table 704A may contain entries related to the configuration of the virtual hardware, as well as various identifiers of the virtual machine, its operating system, and its BIOS”).
Grisco also doesn’t teach: execute discovery of a physical device disposed in the managed network, wherein the discovery of the physical device involves: (i) executing a first general discovery pattern, (ii) based on output of commands invoked on the physical device by the first general discovery pattern, classifying the physical device as a supervisor device and executing a supervisor device discovery pattern on the supervisor device, (iii) based on results of the executing the supervisor device discovery pattern, identifying (a) a first set of configuration and operational parameters of the physical device, (b) one or more additional physical devices managed by the physical device, and (c) virtual devices hosted by each of the one or more additional physical devices, and (iv) storing, in the database, the first set of configuration and operational parameters. In an analogous art, Astigarraga teaches:
execute discovery of a physical device disposed in the managed network, wherein the discovery of the physical device involves: (i) executing a first general discovery pattern, (ii) based on output of commands invoked on the physical device by the first general discovery pattern, classifying the physical device as a supervisor device (e.g. server; [0044], “In one embodiment, the inventory module 202 discovers nodes in a SAN by emulating a fibre channel switch, and then using known in the art fibre channel commands to discover one or more nodes on the SAN, as well as their associated ports...;” [0045], “The survey module 204 gathers information for each node in the network catalog in response to the inventory module identifying the node. The survey module 204 gathers information for each identified node by transmitting a query to the node and receiving a response containing information regarding the properties of the node, and then storing the properties of the node. The properties of the node include, without limitation, name (if separate from node identifier or address(es)), function (e.g., switch, router, server, initiator, target, etc.), manufacturer, model number, serial number, BIOS, operating system, supported protocol(s), port(s) used, first time of discovery, most recent time of discovery, uptime, and amount of available storage...,” As a note, without specific detail as to the supervisor device, it may be reasonable to map the supervisor device to a server based on the functionality. For example, a server may oversee operations of its resources.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines as taught by Grisco with the inclusion of discovery of one or more nodes on the SAN and their properties as taught by Astigarraga because the discovery process provides greater visibility of the network and the nodes in the network.
Grisco in view of Astigarraga also doesn’t teach, but Zhang teaches:
executing a supervisor device discovery pattern on the supervisor device (e.g. server; Col. 5, ll. 8-22), (iii) based on results of the executing the supervisor device discovery pattern, identifying (a) a first set of configuration and operational parameters of the supervisor device (e.g. resource operating states and configurations; Col. 5, ll. 8-22), (b) one or more additional physical devices managed by the supervisor device (e.g. multi-level physical resources; Col. 5, ll. 8-22), and (c) virtual devices hosted by each of the one or more additional physical devices (e.g. multi-level virtual resources; Col. 5, ll. 8-22), and (iv) storing, in the database, the first set of configuration and operational parameters (Col. 5, ll. 8-22, “As shown in the figure, the system includes an interface subsystem 304 that may enable discovery parameters and information to be input to and information and results to be received from the system, a data processing and analysis (DP & Analysis) subsystem 306 that generates and issues command packets (queries) to the network infrastructure 304 to interrogate the network resources, and a resource repository 310 for storing information and results. Network infrastructure 302 resources may comprise multi-vendor, multi-class and multi-level physical, logical and virtual resources including, among other resources, routers 312, switches 314, firewalls 316, load balancers 318, wireless LAN controllers 320, WAN optimizes 322, servers 324, L2/L3 devices 326, L4/L7 devices 328, etc;” Col. 6, ll. 25-47, “The data processing and analysis (DP & Analysis) subsystem 306 is responsible for interrogating (querying) and receiving responses from target resources in the network to discover and analyze the network and resources to characterize the resources and the network. As described in more detail below, the subsystem may be controlled by a computer system 360 that utilizes industry standard and vendor specific information to analyze a network infrastructure to discover and identify resource vendors, types, hardware/device models and versions, operating systems and application software versions, resource operating states, configurations, network topology including connections between device ports, etc...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties as taught by Grisco and Astigarraga with the inclusion of issuing command packets to the network infrastructure to interrogate the network resources as taught by Zhang because the discovery process provides greater visibility of the network and the nodes in the network.

Regarding claim 2, Grisco-Astigarraga-Zhang discloses the system of claim 1, however Grisco teaches:
	a proxy server device, disposed within the managed network and controlled by the computational instance, wherein the one or more processors are disposed in the proxy server device and the computational instance (Fig. 5A; [0094], “...Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500”).
	
Regarding claim 3, Grisco-Astigarraga-Zhang discloses the system of claim 1, however Grisco teaches:
	wherein the one or more processors are disposed in the computational instance ([0070], “As shown in FIG. 3, remote network management platform 320 includes four customer instances 322, 324, 326, and 328...For example, managed network 300 may be an enterprise customer of remote network management platform 320, and may use customer instances 322, 324, and 326...;” [0073], “In order to support multiple customer instances in an efficient fashion, remote network management platform 320 may implement a plurality of these instances on a single hardware platform. For example, when the aPaaS system is implemented on a server cluster such as server cluster 200, it may operate a virtual machine that dedicates varying amounts of computational, storage, and communication resources to instances...”).

Regarding claim 6, Grisco-Astigarraga-Zhang discloses the system of claim 1, however Grisco teaches: wherein the commands invoked on the supervisor device and the commands invoked on the particular virtual device are shell commands invoked by remotely accessing the supervisor device and the particular virtual device, respectively ([0096], “...For instance, if TCP port 22 is open, proxy servers 312 may be instructed to initiate a Secure Shell (SSH) connection to the particular device and obtain information about the operating system thereon from particular locations in the file system...”).

Regarding claim 10, Grisco-Astigarraga-Zhang discloses the system of claim 1, however Grisco teaches:
execute discovery of a second particular virtual device of the virtual devices, wherein executing discovery of the second particular virtual device involves: (i) executing a second general discovery pattern, (ii) based on output of commands invoked on the particular virtual device by the second general discovery pattern, identifying a third set of configuration and operational parameters of the particular virtual device, and (iii) storing, in the database, the third set of configuration and operational parameters, wherein a unique identifier of the second particular virtual device is used to relate information from the first set and the second set in the database (Fig. 5B – 522 to 528; [0094], “In general, discovery may proceed in four logical phases: scanning, classification, identification, and exploration. Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500. Thus, each phase can result in more configuration items being discovered and stored in CMDB 500;” [0126], “Table 704 stores data generally related to individual virtual machines...As an example, table 704A may contain entries related to the configuration of the virtual hardware, as well as various identifiers of the virtual machine, its operating system, and its BIOS”).

Regarding claim 11, Grisco discloses:
A computer-implemented method comprising:
	executing, by one or more processors, discovery of a particular virtual device of the virtual devices, wherein executing discovery of the particular virtual device involves: (i) executing a second general discovery pattern, (ii) based on output of commands invoked on the particular virtual device by the second general discovery pattern, identifying a second set of configuration and operational parameters of the particular virtual device, and (iii) storing, in the database, the second set of configuration and operational parameters, wherein a unique identifier of the particular virtual device is used to relate information from the first set and the second set in the database (Fig. 5B – 522 to 528; [0094], “In general, discovery may proceed in four logical phases: scanning, classification, identification, and exploration. Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500. Thus, each phase can result in more configuration items being discovered and stored in CMDB 500;” [0126], “Table 704 stores data generally related to individual virtual machines...As an example, table 704A may contain entries related to the configuration of the virtual hardware, as well as various identifiers of the virtual machine, its operating system, and its BIOS”).
Grisco also doesn’t teach, but Astigarraga teaches:
executing, by one or more processors, discovery of a physical device disposed in the managed network, wherein the discovery of the physical device involves: (i) executing a first general discovery pattern, (ii) based on output of commands invoked on the physical device by the first general discovery pattern, classifying the physical device as a supervisor device (e.g. server; [0044], “In one embodiment, the inventory module 202 discovers nodes in a SAN by emulating a fibre channel switch, and then using known in the art fibre channel commands to discover one or more nodes on the SAN, as well as their associated ports...;” [0045], “The survey module 204 gathers information for each node in the network catalog in response to the inventory module identifying the node. The survey module 204 gathers information for each identified node by transmitting a query to the node and receiving a response containing information regarding the properties of the node, and then storing the properties of the node. The properties of the node include, without limitation, name (if separate from node identifier or address(es)), function (e.g., switch, router, server, initiator, target, etc.), manufacturer, model number, serial number, BIOS, operating system, supported protocol(s), port(s) used, first time of discovery, most recent time of discovery, uptime, and amount of available storage...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines as taught by Grisco with the inclusion of discovery of one or more nodes on the SAN and their properties as taught by Astigarraga because the discovery process provides greater visibility of the network and the nodes in the network.
Grisco in view of Astigarraga also doesn’t teach, but Zhang teaches:
executing a supervisor device discovery pattern on the supervisor device (e.g. server; Col. 5, ll. 8-22), (iii) based on results of the executing the supervisor device discovery pattern, identifying (a) a first set of configuration and operational parameters of the supervisor device (e.g. configurations and resource operating states; Col. 5, ll. 8-22), (b) one or more additional physical devices managed by the supervisor device (e.g. multi-level physical resources; Col. 5, ll. 8-22), and (c) virtual devices hosted by each of the one or more additional physical devices (e.g. multi-level virtual resources; Col. 5, ll. 8-22), and (iv) storing, in the database, the first set of configuration and operational parameters (Col. 5, ll. 8-22, “As shown in the figure, the system includes an interface subsystem 304 that may enable discovery parameters and information to be input to and information and results to be received from the system, a data processing and analysis (DP & Analysis) subsystem 306 that generates and issues command packets (queries) to the network infrastructure 304 to interrogate the network resources, and a resource repository 310 for storing information and results. Network infrastructure 302 resources may comprise multi-vendor, multi-class and multi-level physical, logical and virtual resources including, among other resources, routers 312, switches 314, firewalls 316, load balancers 318, wireless LAN controllers 320, WAN optimizes 322, servers 324, L2/L3 devices 326, L4/L7 devices 328, etc;” Col. 6, ll. 25-47, “The data processing and analysis (DP & Analysis) subsystem 306 is responsible for interrogating (querying) and receiving responses from target resources in the network to discover and analyze the network and resources to characterize the resources and the network. As described in more detail below, the subsystem may be controlled by a computer system 360 that utilizes industry standard and vendor specific information to analyze a network infrastructure to discover and identify resource vendors, types, hardware/device models and versions, operating systems and application software versions, resource operating states, configurations, network topology including connections between device ports, etc...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties as taught by Grisco and Astigarraga with the inclusion of issuing command packets to the network infrastructure to interrogate the network resources as taught by Zhang because the discovery process provides greater visibility of the network and the nodes in the network.

Regarding claim 21, Grisco discloses:
A non-transitory, computer-readable medium (e.g. memory; [0012]), having stored thereon program instructions ([0012]) that upon execution by a computing system ([0012]), cause the computing system to perform operations comprising:
execute discovery of a physical device disposed in a managed network, wherein executing discovery of the particular virtual device involves: (i) executing a first general discovery pattern, (ii) based on output of commands invoked on the physical device by the first general discovery pattern, identifying a first set of configuration and operational parameters of the physical device, one or more additional physical devices managed by the physical device, and virtual devices hosted by each of the one or more additional physical devices, and (iv) storing, in the database, the first set of configuration and operational parameters (Fig. 5B – 522 to 528; [0094], “In general, discovery may proceed in four logical phases: scanning, classification, identification, and exploration. Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500. Thus, each phase can result in more configuration items being discovered and stored in CMDB 500”);
		execute discovery of a particular virtual device of the virtual devices, wherein executing discovery of the particular virtual device involves: (i) executing a second general discovery pattern, (ii) based on output of commands invoked on the particular virtual device by the second general discovery pattern, identifying a second set of configuration and operational parameters of the particular virtual device, and (iii) storing, in the database, the second set of configuration and operational parameters, wherein a unique identifier of the particular virtual device is used to relate information from the first set and the second set in the database (Fig. 5B – 522 to 528; [0094], “In general, discovery may proceed in four logical phases: scanning, classification, identification, and exploration. Each phase of discovery involves various types of probe messages being transmitted by proxy servers 312 to one or more devices in managed network 300. The responses to these probes may be received and processed by proxy servers 312, and representations thereof may be transmitted to CMDB 500. Thus, each phase can result in more configuration items being discovered and stored in CMDB 500;” [0126], “Table 704 stores data generally related to individual virtual machines...As an example, table 704A may contain entries related to the configuration of the virtual hardware, as well as various identifiers of the virtual machine, its operating system, and its BIOS”).
Grisco also doesn’t teach, but Astigarraga teaches:
execute discovery of a physical device disposed in the managed network, wherein the discovery of the physical device involves: (i) executing a first general discovery pattern, (ii) based on output of commands invoked on the physical device by the first general discovery pattern, classifying the physical device as a supervisor device (e.g. server; [0044], “In one embodiment, the inventory module 202 discovers nodes in a SAN by emulating a fibre channel switch, and then using known in the art fibre channel commands to discover one or more nodes on the SAN, as well as their associated ports...;” [0045], “The survey module 204 gathers information for each node in the network catalog in response to the inventory module identifying the node. The survey module 204 gathers information for each identified node by transmitting a query to the node and receiving a response containing information regarding the properties of the node, and then storing the properties of the node. The properties of the node include, without limitation, name (if separate from node identifier or address(es)), function (e.g., switch, router, server, initiator, target, etc.), manufacturer, model number, serial number, BIOS, operating system, supported protocol(s), port(s) used, first time of discovery, most recent time of discovery, uptime, and amount of available storage...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines as taught by Grisco with the inclusion of discovery of one or more nodes on the SAN and their properties as taught by Astigarraga because the discovery process provides greater visibility of the network and the nodes in the network.
Grisco in view of Astigarraga also doesn’t teach, but Zhang teaches:
executing a supervisor device discovery pattern on the supervisor device (e.g. server; Col. 5, ll. 8-22), (iii) based on results of the executing the supervisor device discovery pattern, identifying (a) a first set of configuration and operational parameters of the supervisor device (e.g. configurations and resource operating states; Col. 5, ll. 8-22), (b) one or more additional physical devices managed by the physical device (e.g. multi-level physical resources; Col. 5, ll. 8-22), and (c) virtual devices hosted by each of the one or more additional physical devices (e.g. multi-level virtual resources; Col. 5, ll. 8-22),  and (iv) storing, in the database, the first set of configuration and operational parameters (Col. 5, ll. 8-22, “As shown in the figure, the system includes an interface subsystem 304 that may enable discovery parameters and information to be input to and information and results to be received from the system, a data processing and analysis (DP & Analysis) subsystem 306 that generates and issues command packets (queries) to the network infrastructure 304 to interrogate the network resources, and a resource repository 310 for storing information and results. Network infrastructure 302 resources may comprise multi-vendor, multi-class and multi-level physical, logical and virtual resources including, among other resources, routers 312, switches 314, firewalls 316, load balancers 318, wireless LAN controllers 320, WAN optimizes 322, servers 324, L2/L3 devices 326, L4/L7 devices 328, etc;” Col. 6, ll. 25-47, “The data processing and analysis (DP & Analysis) subsystem 306 is responsible for interrogating (querying) and receiving responses from target resources in the network to discover and analyze the network and resources to characterize the resources and the network. As described in more detail below, the subsystem may be controlled by a computer system 360 that utilizes industry standard and vendor specific information to analyze a network infrastructure to discover and identify resource vendors, types, hardware/device models and versions, operating systems and application software versions, resource operating states, configurations, network topology including connections between device ports, etc...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties as taught by Grisco and Astigarraga with the inclusion of issuing command packets to the network infrastructure to interrogate the network resources as taught by Zhang because the discovery process provides greater visibility of the network and the nodes in the network.

With regard to claim 24, the instant claim present additional limitations which are similar to those of claim 6, and which are rejected for similar reasons as claim 6.

Claim(s) 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Sathyanarayana et al. (US 10,242,176), hereafter referred to as “Sathyanarayana”.

Regarding claim 4, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Sathyanarayana teaches:
wherein the discovery of the supervisor device occurs before the discovery of the particular virtual device (Col. 4, ll. 33-56, “Generally, at boot-up or during run-time, a BMC 120 may initiate discovery of an endpoint device by issuing a control message to the endpoint device requesting that the endpoint device generate and return a computational value based on one or more parameters included in the control message...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of initiating discovery of an endpoint device at boot-up as taught by Sathyanarayana because either discovery process may be preferred over the other.

With regard to claim 22, the instant claim present additional limitations which are similar to those of claim 4, and which are rejected for similar reasons as claim 4.

Claim(s) 5 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Shukla et al. (US 8,190,769), hereafter referred to as “Shukla”.

Regarding claim 5, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Shukla teaches:
wherein the discovery of the particular virtual device occurs before the discovery of the supervisor device (Col. 18, ll. 59-67, “In some embodiments, the virtual resource discovery signal 40 can be sent from the network device 400 to the host device 410 when the network device 400 is activated. In other words, the virtual resource discovery signal 40 can be triggered in response to the network device 400 being activated...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of triggering the virtual resource discovery signal in response to the network device being activated as taught by Shukla because either discovery process may be preferred over the other.

With regard to claim 23, the instant claim present additional limitations which are similar to those of claim 5, and which are rejected for similar reasons as claim 5.

Claim(s) 7, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Edmonds et al. (US 2019/0114654), hereafter referred to as “Edmonds”.

Regarding claim 7, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga also doesn’t teach, but Zhang teaches:
	wherein the first set of configuration and operational parameters include data indicating that the one or more physical devices are managed by the supervisor device and that each of the one or more physical devices hosts one or more of the virtual devices (e.g. multi-level physical and virtual resources; Col. 5, ll. 8-22, “As shown in the figure, the system includes an interface subsystem 304 that may enable discovery parameters and information to be input to and information and results to be received from the system, a data processing and analysis (DP & Analysis) subsystem 306 that generates and issues command packets (queries) to the network infrastructure 304 to interrogate the network resources, and a resource repository 310 for storing information and results. Network infrastructure 302 resources may comprise multi-vendor, multi-class and multi-level physical, logical and virtual resources including, among other resources, routers 312, switches 314, firewalls 316, load balancers 318, wireless LAN controllers 320, WAN optimizes 322, servers 324, L2/L3 devices 326, L4/L7 devices 328, etc;” Col. 6, ll. 25-47, “The data processing and analysis (DP & Analysis) subsystem 306 is responsible for interrogating (querying) and receiving responses from target resources in the network to discover and analyze the network and resources to characterize the resources and the network. As described in more detail below, the subsystem may be controlled by a computer system 360 that utilizes industry standard and vendor specific information to analyze a network infrastructure to discover and identify resource vendors, types, hardware/device models and versions, operating systems and application software versions, resource operating states, configurations, network topology including connections between device ports, etc...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties as taught by Grisco and Astigarraga with the inclusion of issuing command packets to the network infrastructure to interrogate the network resources as taught by Zhang because the discovery process provides greater visibility of the network and the nodes in the network.
Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Edmonds teaches:
wherein parts of the first set of configuration and operational parameters that relate to discovered supervisor devices, discovered physical devices, and discovered virtual devices are respectively stored in different tables of the database ([0046], “...In one embodiment, each of the different types of data may be stored in a different table of a relational database...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of different types of data stored in different tables of a relational database as taught by Edmonds because indexing data in this way makes searching for the data faster and improves organizational performance.

With regard to claim 12, the instant claim present additional limitations which are similar to those of claim 7, and which are rejected for similar reasons as claim 7.

With regard to claim 25, the instant claim present additional limitations which are similar to those of claim 7, and which are rejected for similar reasons as claim 7.

Claim(s) 8, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Chitlur Srinivasa (US 7,782,869), hereafter referred to as “Chitlur Srinivasa”.

Regarding claim 8, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Chitlur Srinivasa teaches:
wherein some of the virtual devices are virtual input/output (VIO) servers that are dedicated to managing physical interface or peripheral components of their respective physical devices, and wherein at least some non-VIO virtual devices use one of the VIO servers to access the physical interface or peripheral components (Col. 8, ll. 41-67, “When an application server 102 is booted, it will contact the virtual I/O server 60 over the fabric to obtain the device configuration (including, for example, virtual block devices and virtual network interfaces) from the virtual I/O server 60...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of contacting the virtual I/O server over the fabric to obtain the device configuration as taught by Chitlur Srinivasa because the virtual I/O server oversees I/O operations of virtual devices over virtual network interfaces and acts as an intermediary similar to the proxy server thus it would have been obvious to route I/O operations to the virtual I/O server to the virtual network interfaces.

With regard to claim 13, the instant claim present additional limitations which are similar to those
of claim 8, and which are rejected for similar reasons as claim 8.

With regard to claim 26, the instant claim present additional limitations which are similar to those of claim 8, and which are rejected for similar reasons as claim 8.

Claim(s) 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Zhu et al. (US 2016/0321097), hereafter referred to as “Zhu”, in further view of Diwakar et al. (US 2010/0271956), hereafter referred to as “Diwakar”.

Regarding claim 9, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Zhu teaches:
wherein the database maintains a high watermark of resource utilization for the particular virtual device, wherein the second set of configuration and operational parameters contains an updated measurement of resource utilization for the particular virtual device, and wherein executing discovery of the particular virtual device involves, the updated measurement exceed the high watermark ([0069], “....For example, a match condition can have an upper limit of reaching the CPU usage threshold set as three times, with the CPU usage threshold set as 100%. With monitoring data reporting a CPU usage as 100%, upon a successful match of the monitoring data's 100% CPU usage with the 100% CPU usage condition, it still needs to be determined whether the virtual machine's CPU usage has reached the 100% threshold for the upper limit of the number of times within a certain time period (e.g., a month)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of determining whether the virtual machine’s CPU usage has reached the 100% threshold for the upper limit of the number of times within a certain time period as taught by Zhu because high resource utilization may be an alarm and depending on the threshold state, the alarm may be triggered, which may require the system to take action.
Grisco in view of Astigarraga, Zhang, and in further view of Zhu also doesn’t teach, but Diwakar teaches:
when the updated measurement exceeds the high watermark, replacing the high watermark with the updated measurement ([0002], “...adaptive thresholds that adjust threshold utilization levels according to usage profiles...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources and setting the above event trigger for an element that requires only high threshold monitoring where in the above event trigger, Fabric Watch triggers an event immediately after the data value becomes greater than the high threshold as taught by Grisco, Astigarraga, Zhang, and Brocade with the inclusion of adaptive thresholds that adjust threshold utilization levels according to usage profiles as taught by Diwakar because threshold monitoring will continue to process or stop processing.

With regard to claim 14, the instant claim present additional limitations which are similar to those of claim 9, and which are rejected for similar reasons as claim 9.

Claim(s) 28, 30, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grisco et al. (US 2018/0324045) in view of Astigarraga et al. (US 2017/0195344) and Zhang (US 9,742,639), as applied to claim(s) 1-3, 6, 10, 11, 21, and 24, in further view of Panuganty (US 2013/0263209), hereafter referred to as “Panuganty”

Regarding claim 28, Grisco-Astigarraga-Zhang discloses the system of claim 1. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Panuganty teaches:
wherein the supervisor device comprises a management console configured to add a new virtual device to be hosted by a first physical device of the one or more physical devices ([0029], “The middleware system may include a backend service console for implementing the policies defined at the management console. For example, the service console may monitor conditions on deployed virtual machines to detect relevant events (e.g., workload spike, machine crash, etc.). In response to detecting an event, the services console may compare the event to the user-specified policies and take appropriate actions if the event matches the conditions specified in one or more of the policies. The actions may include throwing additional events, making a provisioning decision (e.g., provisioning additional or fewer resources), and/or any other management action. Thus, with appropriate policies, the system described herein may provide facilities for automatically monitoring and re-provisioning cloud-based resources”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of making a provisioning decision (e.g. provisioning additional or fewer resources) due to the event matching the conditions specified in one or more of the policies defined at the management console as taught by Panuganty because it improves system performance.

Regarding claim 30, Grisco-Astigarraga-Zhang discloses the system of claim 11. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Panuganty teaches:
wherein the supervisor device comprises a management console configured to remove a  virtual device of the virtual devices hosted by a first physical device of the one or more physical devices ([0029], “The middleware system may include a backend service console for implementing the policies defined at the management console. For example, the service console may monitor conditions on deployed virtual machines to detect relevant events (e.g., workload spike, machine crash, etc.). In response to detecting an event, the services console may compare the event to the user-specified policies and take appropriate actions if the event matches the conditions specified in one or more of the policies. The actions may include throwing additional events, making a provisioning decision (e.g., provisioning additional or fewer resources), and/or any other management action. Thus, with appropriate policies, the system described herein may provide facilities for automatically monitoring and re-provisioning cloud-based resources”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of making a provisioning decision (e.g. provisioning additional or fewer resources) due to the event matching the conditions specified in one or more of the policies defined at the management console as taught by Panuganty because it improves system performance.

Regarding claim 32, Grisco-Astigarraga-Zhang discloses the system of claim 21. Grisco in view of Astigarraga and in further view of Zhang also doesn’t teach, but Panuganty teaches:
wherein the supervisor device comprises a management console configured to modify a configuration of the virtual devices hosted by a first physical device of the one or more physical devices ([0029], “The middleware system may include a backend service console for implementing the policies defined at the management console. For example, the service console may monitor conditions on deployed virtual machines to detect relevant events (e.g., workload spike, machine crash, etc.). In response to detecting an event, the services console may compare the event to the user-specified policies and take appropriate actions if the event matches the conditions specified in one or more of the policies. The actions may include throwing additional events, making a provisioning decision (e.g., provisioning additional or fewer resources), and/or any other management action. Thus, with appropriate policies, the system described herein may provide facilities for automatically monitoring and re-provisioning cloud-based resources”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify discovery of virtual machines and discovery of one or more nodes on the SAN and their properties and issuing command packets to the network infrastructure to interrogate the network resources as taught by Grisco, Astigarraga, and Zhang with the inclusion of making a provisioning decision (e.g. provisioning additional or fewer resources) due to the event matching the conditions specified in one or more of the policies defined at the management console as taught by Panuganty because it improves system performance.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444